                         II                                                                                                         II
                  Case 1:18-cr-00527-KMW Document 208 Filed 06/05/20 Page 1 of 1
                         Case 1:18-cr-00527-KMW Document 207 Filed 06/05/20 Page 1 of 1


             SULLIVAN & CROMWELL LLP
                               TELEPHONE: 1·2 I 2·558·4000
                                FACSIMILE: 1·212·558-3588                                               1~sfl/J~~
                                  WWW.SULLCROM ,COM

                                                                                            JVew o/~J JVew o/<Wk 100M-/U.98
                                                                                               LOS ANGELES • PALO ALTO • WASHINGTON , D .C .

                                                                                                                                           1
                                                                                                BRUSSELS • FRANKFURT • LONDON • PARIS




                                                                                                ('.Sl)C     ~ ¥ N E . SYDNEY


                                                                                                DOCUMENT
                                                                                                ELECTRONICALLY FILED
                                                                                                DOC#: _ _ _ _-:------
                                                                                               rtM-~fd~D: &{S-/~
                                                                                                        '

                       Via ECF

                       The Honorable Kimba M. Wood
                       United States District Court for the
                       Southern District of New York
                       500 Pearl Street
                       New York, New York 10007

                                          Re:        United States v. Martique Mcgriff, 18 Cr. 527 (KMW) (S.D.N.Y.)

                       Dear Judge Wood:

                                       I represent the defendant Martique Mcgriff, who is currently scheduled to
                       be sentenced in the above-captioned case on July 30, 2020 at 11 a.m. I write to request a
                       90-day adjournment of Mr. Mcgriffs sentencing to a date and time convenient for the
                       Court. Susan K. Marcus, whom Your Honor appointed as additional CJA counsel to
                       assist Mr. Mcgriff in reviewing his plea agreement, joins in this application. Ms. Marcus
                       and I jointly seek this adjournment to allow additional time for discussions with Mr.
                       Mcgriff to continue and for Mcgriff to determine how he intends to proceed. We need
                       additional time for substantive meetings and calls with Mr. Mcgriff, which have been
                       severely limited due to the limitations imposed as a result of the ongoing pandemic.

                                       Relatedly, we understand from the U.S . Probation Office that the second
                     disclosure date for the Pre-Sentence Report is currently scheduled for June 30, 2020, and
                                                                                                                                         J6rt1.n~J
                     we would request a similar adjournment of that date in light of Mr. Mcgriffs continuing
                     dialogue with Ms. Marcus.
      C'\~,.,.\,, '
      <Jf' Ht' f\vt NJ
                         ,.s  c,cd:,10\AAA.C?_d '"A, Oc...~k ;){;,~ 0 ~,
                                   J                              ,   _,           Respectfully submitted,
        -           .J ?-,. ~ ~ ,/ Tl StA.bf\'Ll   1
                                                         .s s ~ Is. C/'- v<Z
C{f- ( /· 0() fl_ m.     ~ Tl    nv< t:Cl'"'I                                                       .           .
                                                               b   \.s .i I Jvt..   ;s d 0l( Isl Nicole Fnedlander
bj Qchb.eA. \ 5 · 6ov.R/lf\rnR'td' Su n,i,                                                   Nicole Friedlander

b oc-fvheA t 1 .
 ::J ---"J'rv. r;_,e CfiYlvl d- , S c I o s 1M.,<_ d a-fe ~ r 77--.,_
                                                             mbui. ~.,
 ps r:- ·,.s J1 tlJ• (fU,i Af~J        -'-
                                         n
                                                0 -~
                                                ¥   ~ ,,                     -
